Case 2:15-cr-20652-GCS-DRG ECF No. 1418 filed 05/10/19       PageID.18752    Page 1 of 9



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  UNITED STATES OF AMERICA,                    CRIM. NO. 15-20652

                            Plaintiff,         HON. GEORGE CARAM STEEH
         v.

  D-4    COREY BAILEY,
  D-6    ROBERT BROWN,
  D-13   ARLANDIS SHY,
  D-19   KEITHON PORTER,

                       Defendants.
  ______________________________/

         GOVERNMENT’S RESPONSE TO DEFENDANTS’ MOTION TO
           VACATE CONVICTIONS UNDER 18 USC 924(c) (Dk# 1356)

  I.     BACKGROUND
         On January 3, 2018, a federal grand jury returned the Sixth Superseding

  Indictment charging defendants Corey Bailey, Robert Brown, Arlandis Shy, and

  Keithon Porter with various offenses, including RICO Conspiracy, Violent Crime

  in Aid of Racketeering, and Possession of a Firearm in Furtherance of a Crime of

  Violence.

         Trial began on June 5, 2018, and concluded on August 27, 2018. The jury

  found all four defendants guilty on Count One: RICO Conspiracy-with Sentence

  Enhancements; and Count Thirty-Two: Possession of a Firearm in Furtherance of a

  Crime of Violence, in violation of 18 U.S.C. § 924(c). The jury also found Brown,



                                           1
Case 2:15-cr-20652-GCS-DRG ECF No. 1418 filed 05/10/19        PageID.18753       Page 2 of 9



  Porter, and Bailey guilty of additional charges. Count Thirty-Two alleged that the

  defendants unlawfully possessed firearms in furtherance of a crime of violence,

  specifically racketeering conspiracy as alleged in Count One of the Sixth

  Superseding indictment. Count One alleged that the defendants agreed to

  participate in the SMB enterprise through a pattern of racketeering activity

  including:

     • Threats and acts involving murder, in violation of Michigan Compiled Laws,
       Sections 750.316(1), 750.83, 750.157(a), and 767.39;

     • Threats and acts involving robbery, in violation of Michigan Compiled
       Laws, Sections 750.529, 750.157a(a), 750.92, and 767.39.

        The jury instructions for Count 32, which is the only count the defendants

  are challenging in their motion, read in part:

        (1) Count Thirty-Two of the indictment charges Eugene Fisher, Corey
        Bailey, Robert Brown II, Arlandis Shy, and Keithon Porter, with violating
        federal law by possessing a firearm in furtherance of a crime of violence, or
        aiding and abetting that offense. For you to find a defendant guilty of this
        crime, you must find that the government has proved each and every one of
        the following elements beyond a reasonable doubt:

        First: the defendant committed the RICO conspiracy charged in Count One;
        Second: the defendant knowingly possessed a firearm;
        Third: the possession of the firearm was in furtherance of the RICO
                conspiracy charged in Count One;

        Fourth: at least one of the racketeering acts committed in furtherance of the
                enterprise involved a substantial risk that physical force may be
                used against the person or property of another. (Emphasis added)



                                            2
Case 2:15-cr-20652-GCS-DRG ECF No. 1418 filed 05/10/19          PageID.18754     Page 3 of 9



  II.   ARGUMENT
        A. Dimaya and Johnson did not invalidate the residual clause in 18
             U.S.C. § 924(c)(3)(B).
        The defendants are asking the Court to vacate their 18 U.S.C § 924(c)

  convictions on Count Thirty-Two arguing that 18 U.S.C § 924(c)(3)(B) is

  unconstitutionally vague. Section 924(c)(3) makes it illegal to use a firearm during

  and in relation to a “crime of violence.” It defines what qualifies as a “crime of

  violence” in two ways:

        [A]n offense that is a felony and

        (A)    has as an element the use, attempted use, or threatened use of
               physical force against the person or property of another, or

        (B)    that by its nature, involves a substantial risk that physical force
               against the person or property of another may be used in the
               course of committing the offense.

  Subsection (c)(3)(A), the elements clause, looks to the elements of the offense and

  whether the elements involve the use, attempted use, or threatened use of force

  capable of causing bodily harm. United States v. Richardson, 906 F.3d 417, 425

  (6th Cir. 2018). Subsection (c)(3)(B), the residual clause, looks to the risk of force

  posed by the offense. Id. An offense need only satisfy the elements clause or the

  residual clause to qualify as a predicate crime of violence. Id. at 425–26.

        In support of their argument, the defendants rely on Johnson v. United

  States, 135 S. Ct. 2551 (2015), and Dimaya v. Sessions, 138 S. Ct. 1204 (2018).

  However, the residual clause in 18 U.S.C. § 924(c)(3)(B), was not affected by

                                             3
Case 2:15-cr-20652-GCS-DRG ECF No. 1418 filed 05/10/19          PageID.18755     Page 4 of 9



  either case. In Johnson, the Supreme Court held that a phrase in 18 U.S.C. §

  924(e), the Armed Career Criminal Act (ACCA), which defined a violent felony as

  a crime that “involves conduct that presents a serious potential risk of physical

  injury to another”, was unconstitutionally vague. Therefore, “an increased

  sentence under the residual clause of the ACCA violated the Constitution’s

  guarantee of due process.” Johnson at 2555-56.

        In Dimaya, the Supreme Court applied the reasoning of Johnson to 18

  U.S.C. § 16(b), the Immigration and Nationality Act, holding that the “crime of

  violence” provision of the Act was unconstitutionally vague. However, the

  majority opinion in Dimaya did not discuss Section 924(c) or extend its holding to

  Section 924(c)’s residual clause. Moreover, courts had long distinguished the

  Immigration and Nationality Act at issue in Dimaya, from Section 924(c), because

  Section 924(c) is a criminal offense that applies to “real-world facts.” Shuti v.

  Lynch, 828 F.3d 440, 449 (6th Cir. 2016). Unlike the statute at issue in Dimaya, or

  the Armed Career Criminal Act at issue in Johnson, 18 U.S.C. § 924(c) “does not

  look to stale predicate convictions; instead, it looks to “the actual conduct in the

  present case.” Id. Because there is no reason to deal with “imaginary condition[s]

  other than the facts,” Section 924(c) does not suffer the same infirmities found in

  Johnson and Dimaya.




                                             4
Case 2:15-cr-20652-GCS-DRG ECF No. 1418 filed 05/10/19         PageID.18756     Page 5 of 9



       B. The Court can look to the facts of the underlying offense to conclude
          whether it was a crime of violence.

        Dimaya also suggests that courts may look to the defendant’s actual conduct,

  not a sterile “ordinary case” under the categorical approach, to determine whether

  an offense “involves a substantial risk that physical force against the person or

  property may be used in the course of committing the offense.” Id. at 1215. In fact,

  three Justices advocated that the Supreme Court should “abandon [the categorical]

  approach” entirely under 18 U.S.C. § 16(b), rather than continue to strike down

  statutes like in Johnson. Id. at 1242 (Thomas, J., dissenting).

        To be fair, the Sixth Circuit has long held that whether an offense is a crime

  of violence under 18 U.S.C. § 924(c) is a legal, not factual, issue. United States v.

  Taylor, 176 F.3d 331, 337 (6th Cir. 1999). But the text of Section 924(c)(3)(B)

  suggests that a case-specific approach, informed by real-world conduct, is the more

  accurate reading of the statute. See Johnson, 135 S. Ct. at 2561. “[D]ozens of

  federal and state criminal laws” use such terms, and “almost all” of them “require

  gauging the riskiness of conduct in which an individual defendant engages on a

  particular occasion.” Id. An “ordinary case” categorical approach is an anomaly,

  not the norm, and Section 924(c)(3)(B)’s “substantial risk” inquiry can thus readily

  be understood as a mixed question of law and fact that a jury would determine,

  (and in the defendants case here, did determine). United States v. Gaudin, 515 U.S.

  506, 509–10 (1995).

                                            5
Case 2:15-cr-20652-GCS-DRG ECF No. 1418 filed 05/10/19                  PageID.18757       Page 6 of 9



         Moreover, the reasons for the categorical approach under the Armed Career

  Criminal Act do not apply to Section 924(c)(3)(B). The ACCA involves recidivist-

  sentencing enhancements that increase a defendant’s potential punishment.

  Concerns over judicial fact-finding during sentencing and potential Sixth

  Amendment implications led courts to apply a categorical approach. Shepard v.

  United States, 544 U.S. 13, 25 (2005); Taylor v. United States, 495 U.S. 575, 600–

  01 (1990). But Section 924(c)(3)(B) does not present this issue because the jury,

  not the judge, decided whether the defendant’s conduct in committing the offense

  involved the requisite “substantial risk” of force. Three circuits have adopted this

  rule after Dimaya. The First, Second, and Eleventh Circuits have held that the

  categorical approach no longer applies to the residual clause in 18 U.S.C. §

  924(c)(3)(B), and the jury should decide whether the offense conduct of the

  defendant(s) involved a substantial risk that physical force against a person may be

  used. United States v. Douglas, 907 F.3d 1, 8–9 (1st Cir. 2018); United States v.

  Barrett, 903 F.3d 166, 184–85 (2d Cir. 2018); Ovalles v. United States, 905 F.3d

  1231, 1245–46 (11th Cir. 2018) (en banc). 1



  1
   The government is aware that the Supreme Court granted certiorari in United States v. Davis,
  Docket No. 18-431, on January 4, 2019, and heard arguments on April 17, 2019. Because Davis
  may provide a clear answer to the question in this case, the government suggests that the Court
  hold its ruling in abeyance until the Davis is decided.This Court could then allow the parties the
  opportunity to submit supplemental pleadings, if needed.



                                                   6
Case 2:15-cr-20652-GCS-DRG ECF No. 1418 filed 05/10/19          PageID.18758    Page 7 of 9



         Indeed, in this case the jurors were instructed that to find the defendants

  guilty of Count Thirty-Two, they had to find beyond a reasonable doubt that at

  least one of the racketeering acts committed in furtherance of the enterprise

  involved a substantial risk that physical force may be used against the person or

  property of another. The defendants were all members or associates of the Seven

  Mile Bloods, a violent street gang. The jury was presented with overwhelming

  evidence establishing numerous acts that the enterprise committed multiple acts of

  violence including acts of murder and acts involving assault with intent to commit

  murder. By their very nature, these crimes cannot be committed unless physical

  force is used against another person, and that is more than what is required to

  qualify as a predicate “crime of violence.” See Harris, 853 F.3d at 320. As a result,

  the jury’s decision to find the defendants guilty of Count Thirty-Two was

  appropriate.

  III.   CONCLUSION

         This Court should deny the defendants’ motion to vacate their convictions

  on Count Thirty-Two.




                                             7
Case 2:15-cr-20652-GCS-DRG ECF No. 1418 filed 05/10/19   PageID.18759   Page 8 of 9



                                     Respectfully submitted,

                                     MATTHEW J. SCHNEIDER
                                     UNITED STATES ATTORNEY

                                     s/ Mark Bilkovic
                                     MARK BILKOVIC
                                     Assistant United States Attorney
                                     211 W. Fort St., Suite 2001
                                     Detroit, Michigan 48226
                                     Phone: (313) 226-9623
                                     mark.bilkovic@usdoj.gov

                                     s/ A. Tare Wigod
                                     A. TARE WIGOD
                                     Assistant United States Attorney
                                     211 W. Fort St., Suite 2001
                                     Detroit, Michigan 48226
                                     Phone: (313) 226-9191
                                     tare.wigod@usdoj.gov


  Dated: May 10, 2019




                                       8
Case 2:15-cr-20652-GCS-DRG ECF No. 1418 filed 05/10/19        PageID.18760    Page 9 of 9




                           CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on May 10, 2019, the foregoing document was

  electronically filed with the Clerk of the Court using CM/ECF, for uploading and

  service by electronic notice to counsel and parties authorized to receive

  electronically Notices of Electronic Filing.




                                            9
